STATE OF MICHIGAN

                           COURT OF APPEALS



EUGENE D’ANDREA and GINA LIVERPOOL,                                 UNPUBLISHED
                                                                    June 14, 2018
               Plaintiff-Appellants,

v                                                                   No. 336501
                                                                    Wayne Circuit Court
AT&T,                                                               LC No. 07-732049-CZ

               Defendant-Appellee.


Before: BORRELLO, P.J., and SAWYER and JANSEN, JJ.

JANSEN, J. (dissenting)

        I respectfully dissent. In my view, the trial court’s misunderstanding of the exact
dimensions of the easement was harmless error, and did not affect its ability to adequately
comply with this Court’s remand instructions. See D’Andrea v AT&T, unpublished per curiam
opinion of the Court of Appeals, issued August 19, 2014 (Docket No. 315385) (D’Andrea II).
The fact that the trial court conflated the size of the easement with the size of the new equipment
is insignificant in relation to determining whether a trespass occurred in this matter.
Accordingly, I find another remand to be unwarranted, and would affirm the trial court’s finding
that plaintiffs have failed to establish facts that the placement of the equipment constitutes an
unreasonable burden on their property, and therefore there can be no trespass.


                                                            /s/ Kathleen Jansen




                                                -1-